Exhibit 10.9(bb)

 

AMENDMENT NO. 2

TO THE

PEDIATRIC SERVICES OF AMERICA, INC. DIRECTORS STOCK OPTION PLAN

(As Amended and Restated Effective November 28, 2001)

 

THIS AMENDMENT NO. 2 to the PEDIATRIC SERVICES OF AMERICA, INC. DIRECTORS STOCK
OPTION PLAN (as amended and restated November 28, 2001), effective as of
December 3, 2003, subject to the approval of the shareholders of Pediatric
Services of America, Inc. (Delaware) (the “Company”);

 

W I T N E S S E T H

 

WHEREAS, the Board of Directors of Pediatric Services of America, Inc.
(Delaware) (the “Board”) and the shareholders of the Company have approved an
amendment and restatement of the Pediatric Services of America, Inc. Directors
Stock Option Plan, effective as of November 28, 2001 (the “Directors Plan”);

 

WHEREAS, the Board has the authority in accordance with Section 10.1 of the Plan
to amend the Directors Plan further, subject to the terms and conditions
specified in Directors Plan Section 10.2; and

 

WHEREAS, the Board desires to amend the plan further to increase the number of
shares of the common stock of the Pediatric Services of America, Inc. (the
“Company”) authorized for the making of grants under the Directors Plan,
recognizing that, under the Directors Plan, such an amendment must be approved
by the shareholders of the Company;

 

NOW, THEREFORE, the Board hereby amends the Plan as follows, effective as stated
above, but subject to the approval of the shareholders of the Company:

 

1. Article 4 of the Plan is amended and restated in its entirety to read as
follows:

 

“The stock subject to the Options and other provisions of the Plan may be
authorized but unissued or reacquired (whether on the market or otherwise)
shares of Common Stock. Subject to readjustment in accordance with the
provisions of Article 7, the total number of shares of Common Stock for which
Options may be granted to persons participating in the Plan shall not exceed in
the aggregate 650,000 shares of Common Stock. Notwithstanding the foregoing,
shares of Common Stock allocable to the unexercised portion of any expired or
terminated Option returned to the Company by forfeiture again may become subject
to Options under the Plan.”

 

2. The Plan is updated to reflect the modifications in this Amendment No. 2 by
replacing pages 2 and 5 (counted including the title page) with the revised
pages attached hereto, so that the resulting document, with the attached
replacement pages and the replacement pages adopted pursuant to Amendment No. 1
(to the extent not superseded by this Amendment No. 2) included, will be deemed
to be a further amendment and restatement of the Plan to include all amendments
through this Amendment No. 2.

 

3. Except as hereinabove and heretofore amended and modified, the Plan as
amended and restated effective November 28, 2001 shall remain in full force and
effect.

 

Adopted by the Board of Directors of

Pediatric Services of America, Inc. on December 3, 2003

 

Approved by Shareholders, February 6, 2004



--------------------------------------------------------------------------------

REPLACEMENT PAGE FOR PAGE TWO OF PLAN DOCUMENT/Amendment No. 2

 

PEDIATRIC SERVICES OF AMERICA, INC.

 

DIRECTORS STOCK OPTION PLAN

 

(As Amended and Restated Effective November 28, 2001)

 

ARTICLE 1

Purpose

 

1.1 General Purpose. Pediatric Services of America, Inc. hereby amends and
restates the Pediatric Services of America, Inc. Directors Stock Option Plan
originally established effective June 10, 1994. This document also reflects
Amendments No. 1 (effective November 28, 2001) and No. 2 (effective December 3,
2003) to this Plan. This Plan permits the grant of nonqualified stock options
for the purpose of promoting the long-term growth and profitability of the
Company by providing Directors with incentives to improve stockholder value and
to contribute to the success of the Company through ownership of the Company’s
stock. The Company also intends that the Plan will enable the Company to attract
and retain persons of outstanding quality.

 

1.2 Intended Tax Effects of Options. Any NQSO granted hereunder should be taxed
in accordance with Code §83.

 

ARTICLE 2

Definitions

 

The following words and phrases as used in this Plan shall have the meanings set
forth in this Article unless a different meaning is clearly required by the
context:

 

2.1 1933 Act shall mean the Securities Act of 1933, as amended.

 

2.2 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

2.3 Beneficiary shall mean, with respect to an Optionee, the Person or Persons
who acquire the Options of such Optionee by bequest or inheritance. To the
extent that an Option has not yet been distributed to such Person or Persons
from a deceased Optionee’s estate, an Option may be exercised by the executor or
administrator (as applicable) of the deceased Optionee’s estate.

 

2.4 Board shall mean the Board of Directors of the Company.

 

2.5 Code shall mean the Internal Revenue Code of 1986, as amended.

 

2.6 Committee shall mean the Compensation Committee of the Board of Directors,
or such other committee appointed by the Board to administer and interpret the
Plan in accordance with Article 3 below. If the Board does not designate the
Compensation Committee or another committee to administer and interpret the
Plan, the Board shall act as the Committee.



--------------------------------------------------------------------------------

REPLACEMENT PAGE FOR PAGE FIVE OF PLAN DOCUMENT/Amendment No. 2

 

Furthermore, no Director serving on the Committee shall be or have ever been an
officer of the Company (or any Code §1504 affiliated corporation), or shall be
receiving remuneration (directly or indirectly) from such a corporation in any
capacity other than as a Director.

 

3.3 Organization. The Committee may select one of its members as its chairman
and shall hold its meetings at such times, in such manner, and at such places as
it shall deem advisable. A majority of the Committee shall constitute a quorum,
and such majority shall determine its actions. The Committee shall keep minutes
of its proceedings and shall report the same to the Board at the meeting next
succeeding.

 

3.4 Indemnification. In addition to such other rights of indemnification as they
have as Directors or as members of the Committee, the members of the Committee,
to the extent permitted by applicable law, shall be indemnified by the Company
against reasonable expenses (including, without limitation, attorneys’ fees)
actually and necessarily incurred in connection with the defense of any action,
suit or proceeding, or in connection with any appeal, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Options granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
to the extent required by and in the manner provided by the articles or
certificate of incorporation or the bylaws of the Company relating to
indemnification of Directors) or paid by them in satisfaction of a judgment in
any such action, suit or proceeding, except in relation to matters as to which
it shall be adjudged in such action, suit or proceeding that such Committee
member or members did not act in good faith and in a manner he or they
reasonably believed to be in or not opposed to the best interest of the Company.

 

ARTICLE 4

Stock

 

The stock subject to the Options and other provisions of the Plan may be
authorized but unissued or reacquired, whether on the market or otherwise,
shares of Common Stock. Subject to readjustment in accordance with the
provisions of Article 7, the total number of shares of Common Stock for which
Options may be granted to persons participating in the Plan shall not exceed in
the aggregate 650,000 shares of Common Stock. Notwithstanding the foregoing,
shares of Common Stock allocable to the unexercised portion of any expired or
terminated Option returned to the Company by forfeiture again may become subject
to Options under the Plan.

 

ARTICLE 5

Eligibility to Receive and Grant of Options

 

5.1 Individuals Eligible for Grants of Options. The individuals eligible to
receive Options hereunder shall be the Eligible Directors of the Company.

 

5.2 Grants of Options. Subject to the provisions of the Plan, the Committee
shall have the authority and sole discretion to determine and designate, from
time to time, those individuals (from among the individuals eligible for a grant
of Options under the Plan pursuant to Section 5.1 above) to whom Options will
actually be granted, the Option Price of the shares